DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated May 6th, 2020, October 29th, 2020, November 30th, 2020, January 21st, 2021, and July 28th, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 1, 2, and 20, the limitation “each microstructure of the plurality of microstructures has a sag profile” and “the sag profile is s(x) = x2/(R+√(R2-(k+1)*x2)), and R is a radius of curvature and k is a conic constant” are unclear and render the claims indefinite. Specifically, it is unclear exactly what a sag profile corresponds to, a physical, structural profile shape? An intensity profile? An optical power profile? The specification mentions sag profile a number of times but never in concrete terms, and defines it multiple ways without using units or actually explaining what it is. There is a recitation of “the sag profile can provide an intensity profile” but then the sag profile is discussed in terms of radius of curvature as if it’s a physical profile instead. Similarly there is a recitation of “Much like with size, shape, and space, the microstructures 13 can be distributed along a surface 12 based upon their sag profile” as if the sag profile is different from a physical profile, i.e. size and shape. There is also no mention of what x represents in the above equation, what parameter of the microstructure is varied when x is varied? Accordingly, for the purpose of examining the claims currently pending, these limitations will all be interpreted to mean “each of the microstructures of the plurality of microstructures has a physical profile”. 
Regarding claim 6, the limitation “each microstructure is a rectangle shape with four outer boundaries, wherein each of the four outer boundaries inwardly curves toward a center of the microstructure so that the microstructure has a pincushion shape” is unclear and renders the claim indefinite. Specifically, as a rectangle has four right angles, it is unclear how it can both be a rectangle shape and a pincushion shape which appears to have zero right angles. Accordingly this limitation will be interpreted to mean “each microstructure is a shape”. 
Regarding claims 10, 14, and 20, the limitations “each microstructure of the plurality of microstructures generates a super-cosine intensity profile that provides an irradiance over a field of view” and “the super-cosine intensity profile is expressed 
by: I(θ) = {(1/(cospθ), |θ| ≤ θ0  
		0, 	|θ| > θ0 where p is a real number representing power” 
	
are unclear and render the claims indefinite. Specifically, it is unclear exactly what a super-cosine intensity profile is, and what makes it different from a generic intensity profile. This is never actually explained in the specification, as the only mentions of super cosine intensity profiles are either self-referential (i.e. “generates a super-cosine intensity profile” which explains nothing) or point to a Figure generally without explaining what makes the intensity profile a super cosine one. Likewise the discussion of the equation that expresses the profile is similarly unclear about what the expression means, as the angle used is not defined in the claim language or in the specification with any clarity. Note the claims that depend on these claims and discuss the value of p inherit these issues and are likewise unclear as will be explained below. Accordingly, for the purpose of examining the claims currently pending these limitations will all be interpreted to mean “each microstructure provides an intensity profile that provides irradiance”. 
Regarding claims 15, 18, and 19, these claims inherit the issues from claims 10 and 14 and thus their limitations discussing the value of p are similarly unclear and render the claims indefinite. Specifically, the limitations “the irradiance over the field of view is uniform when p = 3”, “p is a positive number to provide a higher level of illumination along an outer edge of the field of view relative to a center of the field of view”, and “p is a negative number to provide a lower level of illumination along an outer edge of the field of view relative to a center of the field of view” are all unclear and render their respective claims indefinite because it is unclear what the equation purports to mean generally. Accordingly, for the purpose of examining the claims currently pending, all of these limitations will be interpreted to mean “there is a level of illumination related to the field of view”. 
Regarding claim 16, the limitation “the mirrored second surface” lacks antecedent basis. Further, it is unclear if “mirrored” here means literally mirrored, as in reflective, or mirrored as in the microstructures on each side are the same as each other structurally. Accordingly, for the purpose of examining the claims currently pending this limitation will be interpreted to mean “a second of the two surfaces”. 
Regarding claim 17, the limitation “each of the microstructures of the plurality of microstructures has a pincushion shape” is unclear and renders the claim indefinite. Specifically, despite Fig. 16 showing what a general pincushion shape apparently corresponds to, it is unclear what actually constitutes a pincushion shape as the applicants did not exercise their right to be their own lexicographer with a specific definition. The closest to a specific definition is: “a rectangle shape with four outer boundaries in which each of the four outer boundaries inwardly curves toward a center of the microstructure 13 resulting in a pincushion shape” but the amount of curvature required or the type of curvature (uniform?) is never defined, so a variety of shapes would appear to qualify, and thus it is unclear. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “each of the microstructures of the plurality of microstructures has a shape”. 

Regarding claims 3-5, 7-9, and 11-13, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 4-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teng et al. (US 2010/0033989 A1).
Regarding claim 1, Teng teaches an optical element comprising: 
	a body of optical material (See, e.g., light guide plate 22 in Fig. 3); and 
	a plurality of microstructures along a surface of the body, wherein each microstructure of the plurality of microstructures has a sag profile (See, e.g., microstructure assemblies 224 in Fig. 3 and note this limitation is met in light of the 112 rejection above because the microstructures have a physical profile).
Regarding claim 2, Teng teaches the device set forth above and further teaches wherein the sag profile is s(x) = x2/(R+√(R2-(k+1)*x2)), and R is a radius of curvature and k is a conic constant (See, e.g., Fig. 3 and note that this limitation is met in light of the 112 rejection above because the microstructures 224 have a physical profile).
Regarding claim 4, Teng teaches the device set forth above and further teaches wherein each microstructure has a geometric shape (See, e.g., Fig. 3 which shows the microstructures to be rectangular in cross section, meeting this limitation). 
Regarding claim 5, Teng teaches the device set forth above and further teaches wherein the geometric shape is a polygon (Note that a rectangle is a polygon so this limitation is met).
Regarding claim 6, Teng teaches the device set forth above and further teaches wherein each microstructure is a rectangle shape with four outer boundaries, wherein each of the four outer boundaries inwardly curves toward a center of the microstructure so that the microstructure has a pincushion shape (See, e.g., Fig. 3 which shows the cross sectional shape of the microstructures 224 to be a rectangle and note this limitation is met in light of the 112 rejection above because they have a shape).
Regarding claim 7, Teng teaches the device set forth above and further teaches wherein the plurality of microstructures is periodically distributed (See, e.g., Fig. 3 which shows this).
Regarding claim 8, Teng teaches the device set forth above and further teaches wherein the body has two surfaces which are oriented opposite one another (See, e.g., Fig. 3 which shows this).
Regarding claim 9, Teng teaches the device set forth above and further teaches wherein each of the two surfaces includes a plurality of microstructures (See, e.g., Fig. 3 which shows this).
Regarding claim 10, Teng teaches an optical system comprising: 
	a light source (See, e.g., light source 24 in Fig. 2 which is a LED per paragraph [0030]); and 
	an optical element having a body of optical material and a plurality of microstructures along a surface of the body (See, e.g., light guide plate 22 which has lenticular lenses 260 along a top surface), wherein each microstructure of the plurality of microstructures generates a super-cosine intensity profile that provides an irradiance over a field of view (See, e.g., Fig. 4 which shows the lenses focusing light down onto microstructures 224 and then providing irradiance back up through to illuminate a scene or screen, and note that this limitation is met in light of the 112 rejection above because there is necessarily an intensity profile associated with this illumination and it provides irradiation to the scene or screen).
Regarding claim 11, Teng teaches the system set forth above and further teaches wherein the light source is a diverging light source (See, e.g., paragraph [0030] which explains this).
Regarding claim 12, Teng teaches the system set forth above and further teaches wherein the diverging light source is chosen from a vertical cavity surface emitting laser, a side-emitting laser, and a light emitting diode (See, e.g., paragraph [0030] which explains this).
Regarding claim 14, Teng teaches the system set forth above and further teaches wherein the super-cosine intensity profile is expressed 
by: I(θ) = {(1/(cospθ), |θ| ≤ θ0  
		0, 	|θ| > θ0 where p is a real number representing power (See, e.g., Fig. 3 and note that this limitation is met in light of the 112 rejection above because the microstructures provide irradiance having an intensity profile as shown via light rays in Fig. 3). 
Regarding claim 15, Teng teaches the system set forth above and further teaches wherein the irradiance over the field of view is uniform when p = 3 (Note that this limitation is met in light of the 112 rejection above because there is a level of illumination shown in Fig. 3 related to the field of view).
Regarding claim 16, Teng teaches the system set forth above and further teaches wherein the body has two surfaces which are oriented opposite one another, wherein each of the two surfaces includes a plurality of microstructures, wherein microstructures on a first of the two surfaces focuses radiation onto its corresponding microstructure on the mirrored second surface (See, e.g., Figs. 3-4 which show the lenses focusing light onto the microstructures which then reflect the light up to illuminate a scene or screen, note this limitation is met in light of the 112 rejection above).
Regarding claim 17, Teng teaches the system set forth above and further teaches wherein each of microstructure of the plurality of microstructures has a pincushion shape (See, e.g., the lenses 260 in Fig. 3 and note that this limitation is met in light of the 112 rejection above because they have a shape).
Regarding claim 18, Teng teaches the system set forth above and further teaches wherein the value of p is a positive number to provide a higher level of illumination along an outer edge of the field of view relative to a center of the field of view (Note that this limitation is met in light of the 112 rejection above because there is a level of illumination shown in Fig. 3 related to the field of view).
Regarding claim 19, Teng teaches the system set forth above and further teaches wherein the value of p is a negative number to provide a lower level of illumination along an outer edge of the field of view relative to a center of the field of view (Note that this limitation is met in light of the 112 rejection above because there is a level of illumination shown in Fig. 3 related to the field of view).
Regarding claim 20, Teng teaches a method of using an optical system, comprising:
	radiating an optical element with energy from a light source (See, e.g., light guide plate 22 which is radiated by light source 24 in Figs. 2-3), 
	wherein the light source is a diverging light source (See, e.g., paragraph [0030] which explains the light source is an LED which is a diverging light source); 
	wherein the optical element includes a body of optical material, and a plurality of microstructures along a surface of the body, wherein each microstructure of the plurality of microstructures has a sag profile (See, e.g., light guide plate 22 which has lenses 260 along a surface and note this limitation is met in light of the 112 rejection above because the lenses have a physical profile); and 
	wherein each microstructure of the plurality of microstructures generates a super-cosine intensity profile that provides an irradiance over a field of view (See, e.g., Figs. 3-4 which show the lenses providing irradiation/illumination to a scene/screen after focusing light onto microstructures 224 which reflect it back up through the lenses, and note this limitation is met in view of the 112 rejection above because there is a level of illumination related to the field of view.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2007/0223249 A1).
Regarding claim 1, Lee teaches an optical element comprising: 
	a body of optical material (See, e.g., light guide 12 in Fig. 1); and 
	a plurality of microstructures along a surface of the body, wherein each microstructure of the plurality of microstructures has a sag profile (See, e.g., features 26 in Fig. 1 and note that this limitation is met in light of the 112 rejection above because they have a physical profile).
Regarding claim 3, Lee teaches the device set forth above and further teaches wherein the plurality of microstructures is randomly distributed along the surface (See, e.g., Fig. 15 which shows an embodiment where the features 26 are randomly distributed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al. (US 2010/0033989 A1) in view of Mathew et al. (US 2013/0329460 A1). 
Regarding claim 13, Teng teaches the system set forth above but lacks an explicit disclosure of a lens and a sensor.
	However, in an analogous optical field of endeavor Mathew teaches the use of a backlight module similar to the backlight module of Teng in an electronic display having a sensor and a lens (See, e.g., Fig. 12 which shows the backlight unit 126, and Fig. 22 which shows a sensor 244 and lens 242).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Teng to be utilized in an electronic display as taught by Mathew for the purpose of providing the device with more functionality (Note that giving the backlight module something to illuminate necessarily results in more functionality than a backlight module without something to illuminate).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872